HAWKINS, J.
On the trial of the cause in the district court, defendants (appellees) having been indicted for robbery of the United States mail, made application by affidavit, under section 878 of the Revised Statutes of the United States, asking that certain witnesses be subpoenaed for their defense at the expense of the United Stares, and that they be paid by said appellant such per diem for their attendance as the statutes of the United States provide to be paid witnesses subpoenaed on behalf of the United States. This application was allowed by the court, and from such order appellant undertakes to prosecute an appeal to i'-Iiis court.
The record does not disclose the result of the action. I do not think it necessary in this cause to go to any great extent into the question of the power .md jurisdiction of the court trying these defendants. It may be said, however, that it is a territorial court, and in addition to its common-law powers, and the jurisdiction conferred upon it by the territorial stat*331ute, it is given the same jurisdiction, by Congress, in all cases arising under the constitution and the laws of the United ■States, as is vested in the circuit and district courts of the United States. Rev. Stats., sec. 1910. The case at bar is one arising under the laws of the United States. Section 878 of the Revised Statutes vests jurisdiction in a “court of the United States” to make an order for the attendance of witnesses in behalf of indigent defendants. The territorial court "trying these defendants (Rev. Stats., sec. 1910) had the same .jurisdiction. The appellant has not been injured by the order. It was his duty to furnish means for the attendance of such witnesses. I do not think an appeal lies from such order. ‘The appeal is dismissed.
Baker, C. J., and Bethune, J., concur.